              Case 1:20-cr-00287-JPO Document 39 Filed 07/29/20 Page 1 of 1




                                                             July 28, 2020

Via ECF

Hon. J. Paul Oetken
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                               Re: United States v. Lisandry Joaquin Ortiz, 20 Cr. 287 (JPO)

Dear Judge Oetken:

        I am CJA counsel to Lisandry Joaquin Ortiz. I write, with no objection from the government or
pre-trial services, to modify Mr. Ortiz’s bail conditions to include travel to and from Connecticut.

      Mr. Ortiz is currently on pre-trial release, residing in Rhode Island. Mr. Ortiz has been offered
employment at Frito-Lay, Inc. in Dayville, Connecticut, approximately 20 miles from his home.

        Accordingly, we respectfully request that the Court modify Mr. Ortiz’s current bail conditions to
include the District of Connecticut. As noted, neither the government nor pre-trial services has any
objection to this request.

       I thank the Court for its attention to this matter.
  Granted.
  So ordered.
    July 28, 2020                                            Very truly yours,

                                                                    /s/

                                                             Dawn M. Cardi


cc:    AUSA Kedar Bhatia (via ECF and E-mail)
       Pre-Trial Services Officer Bernisa Mejia (via E-mail)
